United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 19-3633
                    ___________________________

                         Aaron Anthony Flemons

                   lllllllllllllllllllllPlaintiff - Appellant

                                      v.

Glenda Bolden, Security Officer, EARU, ADC (originally named as Bolden);
 Daryl Morris, Security Officer, EARU, ADC (originally named as Morris)

                  lllllllllllllllllllllDefendants - Appellees

                   Arkansas Department of Correction

                         lllllllllllllllllllllDefendant

       Wendy Kelley, Director, Arkansas Department of Correction

                   lllllllllllllllllllllDefendant - Appellee

 David Knott, Chief of Security, EARU, ADC (originally named as Knott);
Synitreous Rose, Security Officer, EARU, ADC (originally named as Rose)

                        lllllllllllllllllllllDefendants

   Keith L. Waddle; Daniel Wayne Golden, originally named as Golden

                  lllllllllllllllllllllDefendants - Appellees
                                   ____________

                Appeal from United States District Court
             for the Eastern District of Arkansas - Pine Bluff
                                   ____________

                             Submitted: August 3, 2020
                               Filed: August 7, 2020
                                   [Unpublished]
                                   ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.

        Aaron Flemons appeals the district court’s1 adverse grant of summary judgment
in his pro se 42 U.S.C. § 1983 action related to prison disciplinary proceedings. After
careful review of the record and the parties’ arguments on appeal, we conclude that
summary judgment was proper. See Hartsfield v. Nichols, 511 F.3d 826, 829 (8th Cir.
2008) (reviewing grant of summary judgment de novo). Accordingly, we affirm. See
8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable D.P. Marshall Jr., Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-